DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (KR 10-2014-0120850, Machine Translation).
Regarding claim 6, Ahn discloses solar cell comprising (see Figs. 1 and 2): a I-VII compound photovoltaic layer (150 and 123 [pgs. 5, 186-197]) comprising a transparent electrode layer (150 [pgs. 5, 186-197]) and a I-VII compound layer formed under the transparent electrode layer (123 [pgs. 5, 186-197], p-type CuBrI, lines pg. 5 169-170) which operates as p-type; a silicon photovoltaic layer (112 and 113 [pg. 7 279-305]) including a first type silicon layer (113) and a second type silicon layer (112), the first type silicon layer having first type dopants (113 p-type dopants), the second type silicon layer having second type dopants (112 n-type dopants) of which polarity is opposite to a polarity of the first type dopants, the first type silicon layer (113) being disposed under the I-VII compound photovoltaic layer (123), and the second type silicon layer being disposed under (112) the first type silicon layer (113); and an electrode formed under the second type silicon layer (160 [pg. 7 279-305]).
With regards to a transparent electrode layer operating as an n-type, the transparent electrode of Ahn include ITO or IZO which the same material of the electrode operating as n-type discloses by Applicant (see pg. 13 paragraph 3 of instant specification) and the n-type electrode layer is directly adjacent a p-type I-VII semiconductor layer which is formed of the same I-VII material as Applicant (see pg. 13 paragraph 2 of instant specification), therefore the ITO electrode of Ahn will also function as n-type.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 9, Ahn discloses all of the claim limitations as set forth above.
 	In addition, Ahn discloses that the transparent electrode layer comprises indium tin oxide (ITO) or indium zinc oxide (IZO) [pgs. 5, 186-197].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 10-2014-0120850, Machine Translation) as applied to claims 6, 7 and 9 above and in further view of Ahn ‘995 (US 2011/0114995 A1).
Regarding claim 8, Ahn discloses all of the claim limitations as set forth above.
Ahn does not disclose wherein the I-VII compound includes an impurity such as one of oxygen (O), sulfur (S) and selenium (Se).
	Ahn ‘995 discloses that I-VII semiconducting layer can have n or p-type dopants and that the p-type dopants include oxygen (O), sulfur (S) and selenium (Se) ([0032]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to include oxygen (O), sulfur (S) and selenium (Se) in the I-VII compound layer of Ahn because as disclosed by Ahn’995 it is an appropriate dopant material for I-VII semiconducting layers and because Ahn discloses a p-type  I-VII is present.	
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Response to Arguments
	Applicant notes that claim 6 has been amended to not include I-VII compounds present in Ahn ‘850.
	Examiner respectfully disagrees because compound CuBrI is still present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726